Citation Nr: 1209720	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  08-37 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease, L4-5 status post laminectomy L-5, currently rated as 40 percent disabling.  

2.  Entitlement to service connection for nerve disability of the left lower extremity.  

3.  Entitlement to service connection for nerve disability of the right lower extremity.  

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law



ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran had active service from December 1956 to December 1960 and from October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  

In January 1994, the Veteran submitted an application to reopen the claim for entitlement to service connection for a back disability.  In an August 1994 rating decision, the RO found that new and material evidence had not been submitted to reopen the claim for entitlement to service connection for a back disability.  The Veteran perfected an appeal to the August 1994 rating decision.  In April 1997, the Board upheld the denial to reopen the claim for service connection for a back disability.  The Board found that new and material evidence had not been submitted since the last final denial.  The Veteran's representative and VA General Counsel filed a Joint Motion for Remand (Joint Motion) to the Board.  In February 1999, the Court granted the Joint Motion for remand and remanded the claim.  

The Board remanded the Veteran's claim in February 2000.  

In an October 2000 decision, the Board found that new and material evidence to reopen the claim for service connection for a back disability had been submitted.  The Board reopened the claim and granted service connection for a back disability.  

In an August 2001 rating decision, the RO granted service connection for intervertebral disc syndrome evaluated as 20 percent disabling, effective January 31, 1994.  The Veteran was given notice of the decision in September 2001.  Another notice letter was mailed to him in October 2001 as the Veteran expressed that he had not received the September 2001 notice letter.  

In November 2001, the Veteran expressed disagreement with the evaluation and effective date assigned following the grant of service connection for his back disability.  In a February 2003 rating decision, his back disability was rated as 40 percent disabling from January 31, 1994 to March 2, 1995, 100 percent disabling from March 2, 1995 to May 1, 1995 and 20 percent disabling on and after May 1, 1995.  A Statement of the Case (SOC) was issued in February 2003.  

In March 2003, the Veteran submitted a statement asserting that he received a letter advising him that his attorney was entitled to attorney fees and that he had been advised of his rights.  He expressed that he did not disagree with the determination and that the funds should be released to his attorney.  In May 2003, the Veteran related that he wished for VA to update him in the computer system.  The next communication received from the Veteran was a July 2003 statement asking for VA to send him the necessary paperwork so that he could file for an increase for his back disability.  

A timely substantive appeal initially requires that a written Notice of Disagreement (NOD) be filed within one year after the date of notice from the RO.  Next, the RO must issue a SOC on the matter being appealed.  Finally, the appeal must be perfected by the filing of a VA Form 9 or other written equivalent thereof, indicating an intention to seek appeal to the Board.  A timely Substantive Appeal is one filed in writing, within 60 days of the date of notice of the SOC, or within the remainder of the one-year period of the date of notice of the RO decision being appealed, whichever is later.  The date of mailing of the SOC will be presumed to be the same as the date of the SOC.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2011). 

Here, the Veteran had 60 days from the February 2003 SOC to perfect his appeal, as the remainder of the one-year period of the date of notice of the rating decision being appealed had expired.  We recognize that statements were received from the Veteran within the 60 day time period.  However, none of the correspondence received within the 60 day period from the date of issuance of the SOC pertained to the back nor did the correspondence make any reference of an intent to seek appeal to the Board for his back disability.  In a statement received in July 2003 the Veteran stated that he wanted to file for an increase for his back disability, this statement was received more than 60 days after the issuance of the SOC.  Furthermore, the statement did not express an intent to seek appeal to the Board.  Rather, the Veteran expressed a desire to file a claim for an increase rating for his disability.  

The record is devoid of a showing that a VA Form 9 or equivalent was submitted within the requisite time frame to perfect the appeal of the August 2001 rating decision.  The correspondence received within 60 days of the issuance of the SOC was unrelated to the appeal, and the July 2003 statement was untimely as it was received more than 60 days after the issuance of the SOC and it did not express an intent to appeal to the Board.  

The Veteran's July 2003 claim for an increase was denied by the RO in a May 2004 rating decision.  He did not appeal that decision.  He submitted another claim for an increase in December 2004.  In a May 2005 rating decision, his claim was denied.  He did not appeal that decision.  The Veteran submitted a claim for an increase for his back disability again in September 2007, this is the claim on appeal.  

While the Veteran's representative argues that this appeal has been continuous and that reassignment of the 1995 Board docket number is warranted, we disagree for the reasons stated above.  While the Veteran had a claim before the Board with a 1995 docket number, the benefit sought on appeal was granted by the Board in October 2001, i.e. service connection for a back disability.  The RO then issued a rating decision in August 2001 granting service connection for his back disability.  While he expressed disagreement with the evaluation and effective date assigned, he did not perfect an appeal.  For this reason, this appeal has not been ongoing and the docket number assigned in this case is accurate.  

The issues of entitlement to service connection for nerve disability of the left and right lower extremity and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Degenerative disc disease, L4-5 status post laminectomy L-5 is manifested by pain with range of motion but no showing of unfavorable ankylosis of the entire thoracolumbar spine.  


CONCLUSION OF LAW

Degenerative disc disease, L4-5 status post laminectomy L-5 is no more than 40 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5293-5243.  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letter dated in September 2007.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA has also satisfied its duty to assist the Veteran under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available treatment records have been obtained.  We also note that the Veteran has been afforded appropriate and adequate VA examinations as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  We conclude that the Veteran's disability has not significantly changed and that an uniform rating is warranted throughout the appeal period, except as noted in the body of this decision.  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C .F.R. § 4.59.

The Veteran's degenerative disc disease, L4-5 status post laminectomy is rated under DC 5293-5243.  The Board notes that when the Veteran was granted service connection for his back disability he was rated under 5293 which addressed intervertebral disc syndrome.  However, effective from September 2003, the diagnostic criteria for intervertebral disc syndrome was renumbered as Diagnostic Code 5243.  

Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

Under the general rating formula for diseases and injuries of the spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine that is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Under Diagnostic Code 5243 which evaluates intervertebral disc syndrome, the evaluation of intervertebral disc syndrome (preoperatively or postoperatively) is to be made either on the total duration of incapacitating episodes over the past 12 months.  

When rating based on incapacitating episodes, if there are incapacitating episodes having a total duration of at least one week but less than two week during the past 12 months, a minimum 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted.  38 C.F.R. § 4.71a (2011).

Note 1 to 38 C.F.R. § 4.71a, DC 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note 2 to DC 5243 provides that when rating on the basis of chronic manifestations, the orthopedic disabilities will be rated under the most appropriate orthopedic diagnostic code or codes and the evaluation of neurologic disabilities will be done separately using the most appropriate neurologic diagnostic code or codes.

ANALYSIS

The Veteran has appealed the denial of a rating higher than 40 percent disabling for degenerative disc disease, L4-5 status post laminectomy.  The current rating contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  Consideration is also given to additional limitation on repetition related to pain, fatigue, incoordination, weakness or lack of endurance.  DeLuca, supra, 8 Vet. App. 202.  The rating criteria is also consistent with forward flexion of the thoracolumbar spine that is 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  To warrant a higher rating the evidence must show unfavorable ankylosis of the entire thoracolumbar spine.  A higher evaluation may also be based upon the frequency and duration of incapacitating episodes.

Initially, the Board notes that the Veteran was granted a temporary total evaluation for his degenerative disc disease, L4-5 status post laminectomy L5 because of surgery performed in April 2009.  He was granted a temporary total from April 21, 2009 to July 1, 2009, after which the scheduler 40 percent evaluation was resumed. Accordingly, when reviewing the evidence applicable to the instant rating claim, the Board will consider this time frame to determine the overall impairment even though a temporary evaluation was assigned. 

Here, MRI of the lumbar spine in March 2006 revealed findings of acquired spinal stenosis at the level of L2-3 where the spinal canal measured 9 mm and was narrowed secondary to disc bulging, ligamentum flavum thickening and facet joint hypertrophy.  There was significant spinal canal narrowing at L1-2 that was predominantly from annular disc bulging.  There were also extensive post surgical changes of the lumbar spine consistent with previous fusion and decompression laminectomy.  

MRI findings in August 2007 revealed extensive postsurgical alteration of the spine, bilateral nerve root compromise as well as acquired spinal stenosis at the L2-3 level and compromise of the left L5 nerve root.  

In September 2007, the Veteran's wife expressed that the Veteran was in "100 percent worse shape with his back now than he was three years ago."  Per his wife, the Veteran was at the point where he could not perform yard work and had to get shots in his back.  She related that he could hardly get around.  

The Veteran was afforded a VA examination in October 2007.  During this examination, he reported being unemployed and that he had been since February 1980 when he fractured his back secondary to an explosion.  He denied any prescribed bedrest or incapacitation in the last 12 months.  He was independent in his activities of daily living and drives.  He denied any new or recent trauma to the back.  The Veteran reported current symptoms of constant low back pain radiating down both legs, left greater than right.  The pain was rated 5/10.  Flare ups were described as occurring daily lasting two to three hours at a time rated 8/10.  Precipitating factors were prolonged bending, stooping, sitting, standing or walking.  Alleviating factors were lying down and resting.  

The Veteran reported constant pain, numbness and occasional weakness of both legs, left greater than right rated 5/10.  He denied flare ups of radiculopathy.  Examination revealed his posture was erect and gait normal.  There was no apparent congenital scoliosis, lordosis, kyphosis or flattening.  Sensory was symmetrical and equal in all areas to pinprick to the left lower extremity from the knees to the toes and decreased vibratory sense to both feet, left greater than right.  Deep tendon reflexes were symmetric and equal bilaterally.  Straight leg raise was negative bilaterally.  There were no objective findings of radiculopathy or polyneuropathy at that time.  

On repetitive range of motion, after three repetitions, there was pain on motion with discomfort throughout, but no redness, warmth, edema or deformity.  Forward flexion was to 80 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, right lateral flexion to 20 degrees and left and right lateral rotation to 45 degrees.  There was subjective sensory impairment by reference to the distribution of the affect lower extremities as neuralgia in both lower extremities.  Service connected degenerative disk disease, L4-5, status post laminectomy L5.  There was no objective evidence of radiculopathy.  Regarding Deluca, additional limitation of function due to flare ups could not be determined without resorting to mere speculation.  

In December 2007, Dr. R expressed that the Veteran's range of motion of the lumbar spine was limited by 80 percent of flexion, extension, and lateral rotation and bending.  There was some neurological findings with weakness and claudification with standing and walking.  Dr. R related that surgery would be needed in the future and that his condition was severe enough that it kept him from normal activities for up to 15 weeks per year.  

The Veteran complained of continuous low back symptoms in November 2008.  There was pain to palpation on the right side around the L4-5 region.  He walked with a stooped gait.  Walking was limited due to claudication in his legs.  There were no tension signs on examination.  Patellar reflexes were 2+ and symmetrical.  Achilles tendon reflexes were slightly diminished on the left, +2 on the right.  Lower extremity motor examination was 5/5 bilaterally.  There was no pain with range of motion of the hips.  

In November 2008, Dr. R expressed that the Veteran's range of motion of the lumbar spine was limited by approximately 90 percent of flexion, extension and lateral bending.  Per Dr. R, the Veteran had diffuse hypesthesia in the lower legs, and minimal standing and walking tolerance.  He was found to be totally disabled and unemployable, and most likely in need of surgery in the future at the L2-L3 level.  

In April 2009, the Veteran had a lumbar surgery.  His preoperative diagnosis was status post lumbar fusion, L3 through S1 with junctional spinal stenosis and segmental instability, L1-L2 and L2-L3.  A postoperative diagnosis was given of status post lumbar fusion, L3 through S1 with junctional spinal stenosis and segmental instability, L1-L2 and L2-L3.  

The Veteran was afforded a VA examination in October 2009.  During this examination, it was reported that the Veteran had his fifth back surgery in April 2009.  The examiner stated that the Veteran was improved from his surgery and that his symptoms of pain were better but stiffness was worse.  Weakness, fatigue, lack of endurance and incapacitation were the same.  There were no bladder or bowel complaints.  Pain was on a 6 to 7 scale out of 10.  It was daily and constant, and located in the low back and hips.  It also radiated into both legs with a drawing sensation of the legs.  Flare ups were of 10 on a scale of 1 to 10, occurring every other day and lasting two to three hours.  They were aggravated by activities and alleviated by rest.  

Examination revealed his gait was normal.  His neck and back were bilaterally symmetric without any gross deformities or apparent scoliosis.  Romberg was negative and DTRs were + 1/4 and equal bilaterally in the triceps, biceps, brachioradialis, patellar and Achilles tendon.  There was no atrophy, hypertrophy, or loss of tone.  Strength testing to gravity and resistance was 5/5 and equal bilaterally in the upper and lower extremities.  There was normal and bilaterally equal sensation to pinprick and light touch of the upper and lower extremities bilaterally.  Straight leg raising was positive bilaterally.  There was forward flexion 0 to 65 degrees limited by pain.  Extension was 0 to 30 degrees limited by pain.  Left lateral flexion was 0 to 25 degrees limited by pain, right lateral flexion was 0 to 20 degrees limited by pain, left lateral rotation was 0 to 20 degrees and right lateral rotation was 0 to 35 degrees limited by pain.  There was no painful motion, tenderness, spasms, edema, fatigue, lack of endurance, weakness or instability except as noted.  Loss of function due to flare-ups could not be determined without resorting to mere speculation.  Intervertebral disk syndrome, degenerative disk disease at L4-L5, service connected and minimal to moderate functional impairment was diagnosed.  There were no objective findings of neuropathy or radiculopathy in the lower extremities bilaterally on examination.  Based on examination, the examiner found that the Veteran may expect to engage in light and sedentary activities consistent with his age.  

In August 2010, C. H. opined that the Veteran was unemployable on an individual basis and has been since at least 1981.  He opined that the Veteran's service connected disability renders him individually unemployable and that he would be unable to sustain and/or maintain employment as a result of his service related condition.  

It is important to note that the appellant is in receipt of the maximum evaluation based upon limitation of motion of the lumbar spine.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  Based on the evidence presented, the Board finds against the claim.  

In order to warrant an increased rating the evidence must show unfavorable ankylosis of the entire thoracolumbar spine.  Here, there is no showing of such.  For definitional purposes, ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  See, Cullen v. Shinseki, 24 Vet. App. 74 (2010).  While examinations have shown pain with motion, the evidence is devoid of a showing of ankylosis.  In fact, examination in October 2007 revealed that the Veteran had 80 degrees of flexion, extension to 30 degrees, left lateral flexion to 30 degrees, right lateral flexion to 20 degrees and left and right lateral rotation to 45 degrees.  He was shown to have 80 percent of flexion, extension, and lateral rotation in December 2007, and approximately 90 percent of flexion, extension and lateral bending in November 2008.  Examination in October 2009 revealed forward flexion 0 to 65 degrees, extension 0 to 30 degrees, left lateral flexion 0 to 25 degrees, right lateral flexion 0 to 20 degrees, left lateral rotation 0 to 20 degrees and right lateral rotation 0 to 35 degrees with all motion limited by pain.  Given the ranges of motion reported above, unfavorable ankylosis of the entire thoracolumbar spine is not shown.  The Veteran is clearly able to move his joints.  The Board has certainly considered any functional loss of motion due to other factors, to include pain.  However, even when considering pain the Veteran retains some functional use.  

The Board notes that the Veteran is competent to report that his disability is worse than evaluated.  The Board acknowledges his contentions that his disability is more severe than evaluated to include his reports of pain, stiffness and weakness.  The Board accepts that the Veteran has functional impairment, pain, and pain on motion.  See DeLuca.  We also find his reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects symptoms required for a higher evaluation, i.e., unfavorable ankylosis of the entire thoracolumbar spine.  See, Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board has also considered whether a higher rating is warranted based on the frequency and duration of incapacitating episodes under DC 5243.  In this regard, the Board notes that while the Veteran was hospitalized from April 21, 2009 to April 24, 2009, there is no evidence of incapacitating episodes as contemplated under DC 5243.  Neither the lay or medical evidence suggests that there has been physician prescribed bed rest.  In October 2007, the Veteran specifically denied any prescribed bed rest or incapacitation in the last 12 months.  At most, in December 2007 Dr. R stated that the Veteran's condition was severe enough that it kept him from normal activities for up to 15 weeks per year.  However, while Dr. R related that the Veteran was kept from normal activities, he did not indicate that the Veteran was prescribed bed rest and treated by a physician during such time.  In light of the lack of evidence demonstrating any episodes requiring bed rest prescribed by a physician and treatment by a physician for IVDS, and indeed, in light of the lack any assertion on the part of the Veteran that the criteria for incapacitating episodes have been met, the Board finds that a higher rating under the Formula for Rating IVDS Based on Incapacitating Episodes is not warranted.

The Board has considered the assignment of separate rating for neurologic manifestations of the Veteran's lumbar spine disability.  That issue is the subject of a notice of disagreement and shall be Remanded.

In light of the above, we find against a higher rating for degenerative disc disease, L4-5 status post laminectomy L-5.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the low back disability is no more than 40 percent disabling.  The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of- the-doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).  Accordingly, the appeal is denied.  

Extraschedular Consideration

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the Board finds that the Veteran has not required frequent periods of hospitalization for his disability and that the manifestations of his disability, including limitation of motion and reports of pain, are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.  

ORDER

A rating higher than 40 percent disabling for degenerative disc disease, L4-5 status post laminectomy L-5 is denied.  


REMAND

In an October 2009 rating decision, the Veteran was denied service connection for nerve condition, hyperesthesia of the left and right lower extremity, and TDIU.  He submitted a notice of disagreement (NOD) to the decision in October 2010.  

The Veteran filed a timely notice of disagreement to the October 2009 rating decision.  However, the Board notes that he has not been issued a Statement of the Case (SOC).  As such, a remand is necessary for the issuance of a SOC and to give the Veteran an opportunity to perfect an appeal of such issues by submitting a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

A SOC should be issued for the claims for service connection for nerve condition, hyperesthesia of the right and left lower extremity, and entitlement to TDIU.  The Veteran should be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider the issue. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


